762 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, ET AL., PLAINTIFFS-APPELLEES.v.STELLAR ENGINEERING HOLDING COMPANY, DEFENDANT-APPELLANT.
NO. 84-1766
United States Court of Appeals, Sixth Circuit.
4/12/85

ORDER
BEFORE:  MERRITT, KENNEDY and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of the appellees' motion to dismiss the appeal as moot and the appellant's opposition thereto.


2
Appellant appeals from the order enforcing the summons directing it to produce the records, papers and data for Stellar Engineering, Inc. After the notice of appeal was filed, Stellar Engineering Holding Company complied with the summons.  Since the only relief requested has been complied with, no live controversy exists and the appeal is moot.  United States v. Aquinas College Credit Union, 635 F.2d 887 (6th Cir. 1980), cert. denied, sub nom.  Schwallier v. United States, 450 U.S. 1042 (1981); United States v. Patmon, 630 F.2d 458 (6th Cir. 1980).


3
It is ORDERED that the motion of the appellees to dismiss is granted and the case remanded to the district court to allow it to vacate the enforcement order.  Costs are assessed against defendant.